Citation Nr: 9931459	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for anxiety reaction.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California denying an increased rating for anxiety reaction. 


FINDING OF FACT

The veteran's clinical signs and manifestations of anxiety 
reaction are productive of no more than definite impairment; 
and of no more than social and industrial impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment and mild memory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.130, 
Diagnostic Code 9400 (1999) (effective November 7, 1996); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996) (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim for entitlement to service 
connection for psychoneurosis in January 1978.  In August 
1978 the RO granted service connection for moderate anxiety 
reaction and assigned a 10 percent evaluation.  It was 
reported that the veteran's service medical records were 
destroyed in the National Personnel Record Center (NPRC) 
fire.  The RO therefore based its determination on a March 
1945 letter from a battalion surgeon to the Mayo clinic 
stating the veteran had been diagnosed in service with 
moderate psychoneurosis, anxiety state manifested by multiple 
somatic complaints, irritability, restlessness, tension and 
inability to concentrate.  The RO also relied on a statement 
from an individual who served with the veteran who stated 
that he observed the veteran change from an amicable, alert, 
conscientious soldier to a "Sad Sack" who seldom talked to 
anyone and seemed to be in a world of his own.  Moreover, the 
RO relied on an April 1978 VA examination that provided a 
diagnosis of moderate anxiety reaction.  The examiner noted 
that the veteran showed moderate impairment in pursuit of his 
usual business as a commodity broker and that he may be 
considered competent.

In March 1995 the veteran filed a claim for an increased 
rating for his service-connected anxiety reaction.  In May 
1995 he underwent a VA compensation examination.  The 
examination revealed that the veteran had never been 
hospitalized for a mental disorder.  At the time of the 
examination he was not in any kind of psychological 
counseling or therapy.  The veteran stated that he worked at 
various part-time jobs after the war.  He also stated that he 
has been married for fifty-two years, has three children and 
a number of grandchildren and great grandchildren.  The 
veteran reported two episodes in which he heard voices 
telling him things that turned out to be true.

His mental status examination revealed that he seemed to be 
able to remember things from the past fairly well, he could 
do mathematical calculations accurately and he interpreted 
the spilled milk proverb adequately.  The examiner noted that 
the veteran's affect was mildly anxious, his judgment was 
intact, his intelligence was average, and there were no 
delusional thoughts.  He was diagnosed with mild anxiety 
reaction.  

In a July 1995 rating decision, the RO determined that 
entitlement to an increased evaluation for anxiety reaction 
had not been established.  In September 1995 the veteran 
requested reconsideration of his claim for an increased 
rating for his service-connected anxiety reaction.  He 
contended that his anxiety reaction had worsened.

Mental health clinic intake evaluation notes of August 1995 
indicated that the veteran is under constant stress due to 
his son coming to live with him.  He reported that he 
previously had homicidal feelings towards his son.  He also 
reported ongoing depressed feelings.  The report indicated 
the veteran's wife as his social support system.  The report 
further indicated that he exhibited no unusual behaviors and 
normal speech; his mood was not problematic and his affect 
was normal.  His perception was normal even though he 
reported that he once heard voices.  His thought content was 
reported as normal.  He was reported to have fair judgment 
and insight.  His AXIS I diagnosis was rule out of depressive 
disorder and generalized anxiety disorder.  His AXIS V 
(global assessment of functioning, rated 1-90) was indicated 
as good.  

VA Medical Center (MC) treatment record of September 1995 
noted that the veteran was mildly anxious and depressed.  He 
was diagnosed with dysthymia.  Progress notes from a mental 
health clinic follow-up visit in October 1995 indicated that 
the veteran had been taking 25 milligrams of sertraline.  It 
was noted that he continues to complain about early morning 
awakening and worrying about "everything in the world."  He 
stated that he sleeps three to four hours a night.  He denied 
suicidal and homicidal ideation.  He reported having poor 
energy and appetite.  He said he has lost over thirty pounds 
in the last two to three years.  The diagnosis was that he 
was depressed.  

Progress notes of November 1995 reveal that the veteran had 
been taking fluoxetine sporadically.  The veteran stated that 
he continues to worry.  It was noted that the veteran had 
decreased energy and was mildly depressed.  He had no 
suicidal or homicidal ideations.  He was diagnosed with 
dysthymia.

The veteran underwent a VA mental disorder examination in 
December 1996.  The examiner noted that there was some 
decrement in his short-term memory and his long-term memory 
was superficially intact.  His speech pattern was abrupt and 
perhaps slightly irritable.  He was vague and somewhat 
circumstantial.  His interpretation of proverbs was adequate.  
It was noted that he was receiving outpatient treatment and 
taking anti-depressant medication.  The veteran reported that 
he is very anxious.  He also reported that his family keeps 
things from him because they are concerned that he will get 
upset.  He said that he is not in a happy mood anymore.  He 
also said that he notices more mood lability with tears 
coming to his eyes.  He complained of irritability and angry 
outbursts.  His AXIS I diagnosis was anxiety disorder, not 
otherwise specified.  He was assigned a Global Assessment of 
Functioning (GAF) of 54.  The examiner noted that a GAF of 54 
was based on moderate symptoms, few friends and conflicts 
with family.

In January 1996 the RO granted an increased evaluation for 
anxiety reaction to 30 percent effective March 1995.  The RO 
determined that an increased evaluation to 30 percent was 
warranted based on psychiatric manifestations producing 
definite social and industrial impairment.  A January 1997 
decision provided an evaluation of the veteran's claim under 
old and new criteria.  The old criteria is effective prior to 
November 1996 and the new criteria since November 1996.

The veteran continued treatment for his anxiety disorder 
intermittently in 1997.  Progress notes of April 1997 
indicated that the veteran had multiple stressors with family 
members.  He stated that his grandson wrecked his car and 
that he had sleep interruptions due to pain.  He stated that 
he feels anxious frequently and denied psychotic symptoms.  
He was diagnosed with major depression.

Progress notes of March, June and July 1997 diagnosed the 
veteran with dysthymia.  It was reported in July 1997 that 
the veteran had no anxiety.  It was also reported that he 
felt less depressed.  The veteran stated that he continues to 
have family difficulty with his grandson and custody issues.  
Progress notes of August 1997 reported that the veteran feels 
depressed at times.  His energy level was reported as fair.  
His diagnosis was major depression.  Progress notes of 
November 1997 indicated that the veteran continued to feel 
upset with his children and grandchildren.  He reported 
having trouble sleeping during the month.  He related a 
mildly depressed mood.  He was diagnosed with stable 
dysthymia.

Progress notes of January 1998 noted that the veteran's 
depression was improved with fluoxetine.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
generalized anxiety disorder.  61 Fed. Reg. 52695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).  

Under the new regulation, the evaluation criteria for mental 
disorders substantially changed, in that the new criteria 
focused on the individual symptoms as manifested throughout 
the record rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  

Under the previous criteria, a 30 percent evaluation is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent evaluation is warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  In applying this 
standard, the VA interprets "definite" to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (Nov. 9, 1993).  The Board is bound by that interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

A 70 percent evaluation is warranted if an ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is warranted if the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, and there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
maintain or retain employment.  Id.

Under the amended criteria, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9400.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert v. Derwinski,  1 
Vet. App. 49, 54 (1990) the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Analysis

The Board notes that the veteran's claim is found to be well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The veteran has been provided VA examinations in connection 
with his claim for service-connected anxiety reaction and 
other evidence has been obtained which is probative of his 
service-connected anxiety reaction.  The veteran's anxiety 
reaction is rated in accordance with the provisions of 
38 C.F.R. § 4.132 (1996), Diagnostic Code 9400 and 38 C.F.R. 
§ 4.130 (1999), Diagnostic Code 9400 which assesses the 
severity of the mental disorder in incremental ratings from 0 
to 100 percent.  The RO assigned a rating of 30 percent for 
the veteran's service-connected anxiety reaction.

The veteran has been provided with the amended provisions for 
mental disorders, via the issuance of a January 1997 rating 
decision and February 1998 Statement of the Case wherein the 
RO provided the veteran with both the old and new 
regulations.  Accordingly, he has had the opportunity to 
provide argument in support of his claim under those 
provisions.  The agency of original jurisdiction has had the 
opportunity to adjudicate the claim according to the new 
provisions.  Therefore, the Board determines that the veteran 
is not prejudiced by the change in law that occurred after 
the initiation of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  The Board will consider both the old 
and new rating criteria and apply that criteria which are 
most favorable to the veteran.

Entitlement to a rating in excess of 30 percent for anxiety 
reaction under the previous criteria effective prior to 
November 7, 1996

Although the veteran contends that he is entitled to an 
evaluation in excess of 30 percent, the facts do not support 
his contention.  In determining evaluations for disability 
from mental disorders, consideration is given to 
abnormalities of conduct, judgment and emotional reactions 
which produce impairment of earning capacity.  Social 
inadapatability is evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129 (1996).  In the instant 
case, in order to warrant an evaluation of 50 percent, the 
next highest rating, the evidence must show that the veteran 
is considerably impaired in his social functioning and his 
employability due to his anxiety reaction symptoms.  
Furthermore, the evidence must show that the veteran's level 
of reliability, flexibility and efficiency has been reduced 
due to his anxiety reaction as to cause considerable 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400.

The veteran was diagnosed upon VA examination in May 1995 
with mild anxiety reaction.  At the time of the examination 
he was not receiving any kind of psychological counseling or 
therapy.  He stated that he worked at various part-time jobs 
after the war.  He stated that he has been married for fifty-
two years (It was indicated on a subsequent mental health 
clinic intake form that his wife is his social support 
system).  The examiner noted that the veteran's judgment was 
intact, and his intelligence was average.  He had an affect 
that was mildly anxious.  In August 1995 it was indicated 
that the veteran was under stress due to his son coming to 
live with him.

Upon VA examination in December 1996 the veteran was 
diagnosed with a GAF of 54.  The VA medical examiner assigned 
a GAF of 54 based upon moderate symptoms, few friends and 
conflicts with family.  It was reported that the veteran has 
been unemployed since 1978 because of poor vision.  He was 
working as a commodities broker in 1978 when he had surgery 
for cataracts which resulted in a retinal detachment and his 
employer considered him disabled.  There was no indication 
that his unemployment was due to symptomatology of his 
anxiety reaction.  Moreover, the veteran stated that after he 
retired in 1978, he stayed at home while his wife worked and 
he raised his grandson for 20 years.  In July 1997 the 
veteran stated that he had family difficulty with his 
grandson and custody issues.  

The foregoing facts do not indicate that the veteran has 
manifested symptoms sufficient to warrant an evaluation of 50 
percent for his service-connected anxiety reaction.  His 
ability to establish or maintain effective or favorable 
relationships with people is not considerably impaired.  
Moreover, the evidence does not show that his level of 
reliability, flexibility and efficiency has been reduced due 
to his anxiety reaction as to cause considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400.

Entitlement to a rating in excess of 30 percent for anxiety 
reaction under the amended criteria effective November 7, 
1996.

With regard to the criteria described in the regulations to 
warrant a higher evaluation of 50 percent, the evidence does 
not show occupational and social impairment with reduced 
reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands;  impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence shows that upon VA examination in May 1995 it 
was noted that the veteran's intelligence was average, his 
judgment was intact, he remembered things from the past 
fairly well, mathematical calculation by him were accurate 
and he had no delusional thoughts.  The veteran reported at 
the December 1996 VA examination that when he was working he 
got along all right with co-workers and supervisors.  He 
further stated that he does not have any friends because he 
starts to feel they want something from him or want to take 
advantage of him.  

It was noted that there was decrement in the veteran's short-
term memory.  It was also noted that his speech pattern was 
abrupt and perhaps slightly irritable.  There was some 
circumstantiality and a lot of vagueness.  He stated that he 
had mood lability with tears coming to his eyes.  He 
complained of irritability and angry outbursts.  Despite the 
manifestation of these symptoms, an evaluation of 50 percent 
is not warranted because the evidence fails to show that such 
symptoms reduced reliability and productivity in the 
veteran's occupational and social functioning.

The new criteria for rating anxiety reaction are not more 
favorable for the veteran.  As stated above, a 50 percent 
evaluation is for consideration where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).  This type of symptomatology is not shown in the 
veteran's case.  Rather, under the new criteria, the veteran 
experiences occasional decrease and intermittent periods of 
inability in social functioning, which is reflective of a 30 
percent evaluation under the new criteria.  In essence, it is 
determined that the veteran is not affected socially or 
occupationally from anxiety reaction to a degree above the 
current rating.  Thus, the veteran's anxiety reaction 
disability does not warrant an evaluation in excess of 30 
percent under Diagnostic Code 9400 (1999).

Although the veteran disagrees with the current 30 percent 
evaluation, the evidence does not warrant a higher evaluation 
of 50 percent.  The evidence does, however, warrant an 
evaluation of 30 percent.  His current diagnosis is anxiety 
disorder.  His GAF is 54 which is indicative of moderate 
difficulty in social and occupational functioning which 
warrants a 30 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9400.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence demonstrates that the 
veteran's service-connected anxiety reaction does not warrant 
a disability evaluation in excess of 10.


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for anxiety reaction is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

